DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/28/2022 has been entered. An action on the RCE follows. 

Response to Arguments
Applicant’s reply filed on 02/28/2022 has been entered and considered.  Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.  


Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over   KITADA et al (US 2019/0006526 A1; hereafter KITADA) in view of Bhalla et al (US  2009/0039456A1; hereafter Bhalla) and further in view of SATO et al (US 2019/0267370 A1; hereafter SATO).

Regarding claim 8, KITADA discloses a junction-barrier Schottky diode comprising: 
a substrate ( Fig 7, n+ element 112, construed as substrate) of a first conductivity type ( Fig 1, substrate 112, n+ type);  
Attorney Docket No.: 04569.P009 -17-Applicationan upper region ( Fig 7, layer 114) having a first doping concentration of the first conductivity type ( Fig 7, n type layer  114), the upper region ( Fig 1, n type layer 114)  being disposed above the substrate ( Fig 7, n+ substrate 112) and beneath a top planar surface ( upper surface of layer 114);
a single shallow layer ( p type layer 120, Para [ 0064]) of a second conductivity type disposed above the upper region (114) and adjoining the top planar surface, the single shallow layer (p type layer 120, Para [ 0064]) extending vertically from the top planar surface downward to a first depth (p type layer 120, Para [ 0064]), the single shallow layer having a second doping concentration (p type layer 120, Para [ 0064]);
a top metal layer ( Fig 7,anode electrode 124, Para [ 0074])  disposed along the top planar surface in direct contact with the single shallow layer (p type layer 120, Para [ 0064]), the top metal layer comprising an anode ( Fig 7,anode electrode 124, Para [ 0074])  of the JBS diode, a Schottky interface being formed between the single shallow layer (p type layer 120, Para [ 0064]) and the top metal layer across the anode ( Fig 7,anode electrode 124, Para [ 0074]);
first and second deep regions ( 116) of the second conductivity type, the first and second deep regions being disposed in the upper region directly beneath and adjoining the single shallow layer (120), the first and second deep regions extending vertically downward to a second depth substantially greater (p type layer 120, Para [ 0064]) than the first depth (p type layer 120, Para [ 0064]), the first and second deep (116) regions being laterally spaced-apart, each of the first and second deep regions having a lateral width (116) ; and a bottom metal layer (  cathode 126, Para [ 0073]) disposed beneath the substrate (112), the bottom metal layer comprising a cathode of the JBS diode (112).
But, KITADA does not disclose explicitly the first depth, the first doping concentration, and the second doping concentration being determined to insure single shallow layer is completely depleted at a zero bias condition of the JBS diode and silicon carbide substrate and a third doping concentration substantially greater than the second doping concentration. 
In a similar field of endeavor, Bhalla discloses the first depth, the first doping concentration, and the second doping concentration being determined to insure single shallow layer is completely depleted at a zero bias condition of the JBS diode (Para [0022]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine KITADA in light of Bhalla teaching “being selected such shallow layer is depleted of carriers at a zero bias condition of the Schottky diode (Para [0037-0043])” for further advantage such as to reduce leakage current and improve device performance.
But, KITADA and Bhalla does not disclose explicitly silicon carbide substrate and a third doping concentration substantially greater than the second doping concentration.
In a similar field of endeavor, SATO discloses silicon carbide substrate (Para [ 0072]) and a third doping concentration substantially greater than the second doping concentration (Fig 8, region 14, p- type and region 17, p+-type).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine KITADA and Bhalla in light of SATO teaching “silicon carbide substrate ( Para [ 0072]) and a third doping concentration substantially greater than the second doping concentration (Fig 8, region 14, p- type and region 17, p+-type)” for further advantage such as improve device performance. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 12, KITADA in view of Bhalla and Sato discloses the Schottky diode of claim 8, KITADA further discloses wherein the first conductivity type is N-type ( Fig 1, n-type 114) and the second conductivity type is P-type (Fig 1, p type 120).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over KITADA et al (US 2019/0006526 A1; hereafter  KITADA ) in view of  Bhalla et al ( US  2009/0039456A1; hereafter Bhalla) and further in view of SATO et al ( US 2019/0267370 A1; hereafter SATO) as applied claims above and further in view of Nakao et al (US 2011/0278599; hereafter Nakao).

Regarding claim 9, KITADA in view of Bhalla and Sato discloses the Schottky diode of claim 8 But, KITADA in view of Bhalla and Sato does not disclose explicitly wherein the first depth is about 100 nm or less, and the second depth is in a range of about 0.3 µm to 5 µm.  
In a similar field of endeavor, Nakao discloses wherein the first depth is about 100 nm or less (Para [0062]), and the second depth is in a range of about 0.3 µm to 5 µm (Para [0070]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine KITADA in view of Bhalla and Sato in light of Nakao teaching “wherein the first depth is about 100 nm or less (Para [0062]), and the second depth is in a range of about 0.3 µm to 5 µm (Para [0070])” for further advantage such a to provide desire thickness and improve device performance.

Regarding claim 10, KITADA in view of Bhalla and Sato discloses the Schottky diode of claim 9 But, KITADA in view of Bhalla and Sato does not disclose explicitly wherein the second doping concentration is in a range of about 1E16/cm3 to 2E16/cm3, and the third doping concentration is in a range of about 1E19/cm3 to 2E20/cm3.
In a similar field of endeavor, Nakao discloses wherein the second doping concentration is in a range of about 1E16/cm3 to 2E16/cm3 (Para [0076]), and the third doping concentration is in a range of about 1E19/cm3 to 2E20/cm3 (Para [0062]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine KITADA in view of Bhalla and Sato in light of Nakao teaching “wherein the second doping concentration is in a range of about 1E16/cm3 to 2E16/cm3 (Para [0076]), and the third doping concentration is in a range of about 1E19/cm3 to 2E20/cm3 (Para [0062])” for further advantage such a to provide desire doping concertation and improve device performance. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Allowable Subject Matter

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
wherein the upper region comprises an N+ current spreading layer (CSL), and further comprising an N- type drift region disposed directly beneath the N+ GSL, the N-type drift region vertically separating the N+ CSL from the SiC substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898